The appellant's attorneys have filed a motion for rehearing herein setting up nothing new, in effect, from what was considered and fully passed upon by this court in the original opinion herein. In addition to an earnest and able oral argument and presentation of the motion for rehearing, he has filed a written brief and argument insisting earnestly that the court reverse and remand this case.
To his motion for rehearing he has attached some original papers which we can not consider. They do not go to the question of the jurisdiction of this court; neither do they come within the spirit or letter of what was said by this court as to such papers in the case of Speer v. State, 26 Texas Crim. App., 173, 9 S.W. Rep., 358.
We have carefully read this whole record, and have, in addition thereto, re-read and considered such portions of it as bear upon the action of the court, and the previous opinion herein, on the question of the overruling of appellant's motion for a first continuance. We have reached the conclusion that we would not be justified in reversing and remanding this cause. We can see no necessity for a further discussion *Page 111 
on the subject, as the original opinion herein rendered fully disposes of the whole matter to our satisfaction. The motion for rehearing is, therefore, overruled.
Overruled.